Citation Nr: 0026087	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  90-00 007A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 1946 
and from October 1948 to September 1949.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1986 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


REMAND

The veteran claims that he is entitled to service connection 
for skin cancer because he first received treatment for this 
condition during his period of active service when he was 
serving on the U.S.S. McDowell.  A review of the record 
reflects that additional action by the RO is necessary before 
the Board proceeds further in adjudicating the veteran's 
claim. 

The RO last issued the veteran a statement of the case 
pertaining to the issue now before the Board in July 1987.  
In August 1987, the veteran perfected an appeal of the RO's 
November 1986 denial of this issue.  Since then, the veteran 
has submitted VA outpatient treatment records that refer to 
the veteran's skin, but the RO has not considered this 
evidence in the context of the veteran's skin cancer claim. 

Applicable regulations provide that a veteran is entitled to 
initial consideration of additional evidence received by the 
agency of original jurisdiction after an appeal has been 
initiated, provided the evidence is relevant to the issue on 
appeal, unless he or his representative waives consideration 
of such evidence. 38 C.F.R. §§ 19.31, 19.37 (1999).  If a 
waiver is not received from the veteran or his 
representative, the additional evidence must be referred to 
the RO for review and preparation of a supplemental statement 
of the case, if appropriate.  In addition, the veteran must 
be afforded notice of the RO's decision and an opportunity to 
respond if the decision is adverse.  38 C.F.R. §§ 19.38, 
20.1304(c) (1999).  In this case, the veteran has not waived 
initial consideration of the additional evidence submitted 
since August 1987, some of which, as stated previously, is 
pertinent to this claim.  Therefore, this case must be 
remanded to the RO for the purpose of complying with the 
aforementioned regulations.

In addition, in a VA Form 21-4138 (Statement in Support of 
Claim) dated June 2000, the veteran asserts that, since 1987, 
he has been receiving treatment for his skin cancer at the VA 
Medical Center in Oklahoma City.  He also asserts that, prior 
to that time, he received treatment for his condition from 
civilian doctors in Lawton, Oklahoma.  The veteran's claims 
file appears to be missing records of some of the alleged 
treatment, specifically, VA outpatient treatment records 
dated more recently than January 1999.  In addition, although 
there are some private medical records of record, it is 
unclear whether these represent all of the records of the 
veteran's alleged treatment "from civilian doctors in 
Lawton, Oklahoma."  The RO should endeavor to obtain records 
from the VA facility mentioned above and advise the veteran 
that he should submit all medical records of the alleged 
private treatment.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77- 80 (1995); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran, 
request that he provide the names of all 
VA health care providers who have treated 
his skin, and advise him to submit 
records of any skin treatment by private 
health care providers.  The RO should 
then obtain and associate with the claims 
file records of the veteran's treatment 
at VA facilities, including those from 
the VA Medical Center in Oklahoma City, 
Oklahoma, dated from January 1999.

2.  The RO should then review all of the 
additional evidence associated with the 
claims file since the statement of the 
case was issued in July 1987, and 
determine whether the veteran's claim may 
now be granted.  If the benefit sought is 
not granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, which 
addresses all of the additional evidence, 
and afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford the veteran due 
process of law and to obtain additional medical information 
in support of his claim.  By remanding this claim, the Board 
intimates no opinion, favorable or unfavorable, as to the 
claim's merits.  While this claim is in remand status, the 
appellant is free to submit additional supportive evidence 
and argument.  However, he need not act until he is otherwise 
notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





 
- 4 -


- 1 -


